Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest: wherein the predicted failover is based on a consumption of computing resources, a number of requests, and a response time for processing the number of requests; and a virtual tunnel endpoint to encapsulate the predicted backlog based a number of concurrent sessions associated with the virtual tunnel endpoint; and wherein each concurrent session in the number of concurrent sessions is associated with a resource type and an associated resource factor; in combination with the rest of claim 1 outlined in claims 1,8, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160239392 A1 - Deng - migrates metadata during failover. Does not specifically mention cache data though.
US 20150205722 A1 – Chiu – teaches cache failover and rebuilding
US 20150039834 A1 – Cudak – teaches cache failover
US 20200110700 A1 – Shi – teaches cache failover to a mirrored cache.
US 20180373635 A1 - Mukherjee – par 40 teaches a cache where if cache hits fall below a threshold, the cache expands to hold more data.
US 20170374151 A1 - Moorthi – par 71 teaches rejecting existing cache hints when cache hits fall below a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113